DETAILED ACTION
This is a final Office action in response to the remarks filed 11/19/2021.

Status of Claims
Claims 1 and 3-6 are pending;
Claims 1 and 3 are currently amended; claim 2 has been cancelled; claims 4-6 are new;
Claims 1 and 3-6 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with the limitation "arranged parallel" in claim 1 (line 20) have been fully considered but they are not persuasive.
Firstly, the applicant argues that "[a] person of ordinary skill in the art would reasonably understand that a broader term, approximately parallel, encompasses a narrower term, parallel" (remarks, page 4, last paragraph, lines 7-9).  The Examiner respectfully disagrees, since the term "approximately" is commonly known in the art to be "[u]sed to show that something is almost, but not completely, accurate or exact; roughly" (https://www.lexico.com/en/definition/approximately, last accessed 02/24/2022).  In other words, the language "approximately parallel" can be understood 
Secondly, the applicant argues that "[a]n arrangement where the entirety of the arrangement of the protrusions make contact with a portion discloses a structure where the protrusions will necessarily be parallel to the opposing portion" (remarks, page 5, second paragraph, lines 3-6).  The Examiner respectfully disagrees.  The term "parallel" is commonly known to be "(of lines, planes, surfaces, or objects) side by side and having the same distance continuously between them" (https://www.lexico.com/en/definition/parallel, last accessed 02/24/2022) or "[b]eing an equal distance apart everywhere" (https://www.thefreedictionary.com/parallel, last accessed 02/24/2022).  Note that "an entirety of the arrangement of the protrusions makes surface contact with the aforementioned groove-opposing portion" (specification, page 3, lines 5 and 6).  It is not clear as to how the protrusions (35) can be possibly "parallel" with the groove-opposing portion (23), when the protrusions (35) and the groove-opposing portion (23) are not even apart from each other.
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.  Note that the new ground(s) of rejection are necessitated by the applicant's amendments to the claims.  For example, claim 1 recites new limitations "the plurality of protrusions are arranged parallel with the portion opposed to the grooves in the longitudinal direction" in lines 20 and 21.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the following claimed subject matter: "a pair of side plate portions" (claim 5, line 2).  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Appropriate correction is required.

The specification is objected to because the language "protrusions 31" (page 6, line 31, two occurrences) appears to be --lock protrusions 35--.  Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1, lines 4 and 5, "a seat and the upper rail is slidable" appears to be --a seat, the upper rail slidable-- or --a seat and slidable--.
Claim 1, line 5, "slidable with" appears to be --slidable with respect to-- or --slidable relative to--.
Claim 1, line 8, the applicant is advised to change "and a flex portion of the lock lever" to --the lock lever including a flex portion--.
Claim 1, line 11, "is" appears to be --being--.  See claim 1, line 9.
Claim 1, line 22, "at" appears to be --of--.  See claim 1, lines 6 and 7.
Claim 1, line 22, "contact" appears to be --contacts--.
Claim 3, line 3, the applicant is advised to change "the protrusions" to --the plurality of protrusions-- for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there is no support in the original disclosure of the present application for the limitations in lines 20 and 21, "the plurality of protrusions are arranged parallel with the portion opposed to the grooves in the longitudinal direction."  In particular, the specification expressly states the following:
"That is, when seen along a pivot direction of the lock lever, an arrangement of the protrusions at the distal end of the lock lever forms an angle relative to a rail longitudinal direction. This angle becomes smaller as the lock lever elastically flexes to a greater degree, and in the end, the arrangement of the protrusions becomes approximately parallel to the rail longitudinal direction. That is, an entirety of the 
Firstly, the term "approximately" is commonly known in the art to be "[u]sed to show that something is almost, but not completely, accurate or exact; roughly" (https://www.lexico.com/en/definition/approximately, last accessed 02/24/2022).  In other words, the language "approximately parallel" can be understood to be --almost, but not completely parallel--.  Since the arrangement of the "plurality of protrusions" (35) is approximately parallel to the "longitudinal direction" of the "lower rail" (10), the "plurality of protrusions" (35) would not be "parallel" with the "portion" in the "longitudinal direction."  Secondly, the term "parallel" is commonly known to be "(of lines, planes, surfaces, or objects) side by side and having the same distance continuously between them" (https://www.lexico.com/en/definition/parallel, last accessed 02/24/2022) or "[b]eing an equal distance apart everywhere" (https://www.thefreedictionary.com/parallel, last accessed 02/24/2022).  Note that "an entirety of the arrangement of the protrusions makes surface contact with the aforementioned groove-opposing portion" (specification, page 3, lines 5 and 6).  The "plurality of protrusions" (35) would not be "parallel" with the "portion" (23) in any direction, when the "plurality of protrusions" (35) and the "portion" (23) are not even apart from each other.  Therefore, the limitations "the plurality of protrusions are arranged parallel with the portion opposed to the grooves in the longitudinal direction" in lines 20 and 21 are considered as new matter.  Appropriate correction is required.
  Claims 3-6 are rejected as being dependent from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is recited in lines 20-22, "the plurality of protrusions are arranged parallel with the portion opposed to the grooves in the longitudinal direction and an entirety of the plurality of protrusions at the distal end contact the portion opposed to the grooves."  The specification expressly states the following:
"That is, when seen along a pivot direction of the lock lever, an arrangement of the protrusions at the distal end of the lock lever forms an angle relative to a rail longitudinal direction. This angle becomes smaller as the lock lever elastically flexes to a greater degree, and in the end, the arrangement of the protrusions becomes approximately parallel to the rail longitudinal direction. That is, an entirety of the arrangement of the protrusions makes surface contact with the aforementioned groove-opposing portion and becomes approximately parallel to the grooves of the lower rail." (Specification, page 3, lines 5-7).
Firstly, the term "approximately" is commonly known in the art to be "[u]sed to show that something is almost, but not completely, accurate or exact; roughly" (https://www.lexico.com/en/definition/approximately, last accessed 02/24/2022).  In approximately parallel to the "longitudinal direction" of the "lower rail" (10), it is not clear as to how the "plurality of protrusions" (35) could be "parallel" with the "portion" in the "longitudinal direction."  Secondly, the term "parallel" is commonly known to be "(of lines, planes, surfaces, or objects) side by side and having the same distance continuously between them" (https://www.lexico.com/en/definition/parallel, last accessed 02/24/2022) or "[b]eing an equal distance apart everywhere" (https://www.thefreedictionary.com/parallel, last accessed 02/24/2022).  Note that "an entirety of the arrangement of the protrusions makes surface contact with the aforementioned groove-opposing portion" (specification, page 3, lines 5 and 6).  It is not clear as to how "plurality of protrusions" (35) could be "parallel" with the "portion" (23) in any direction, when the "plurality of protrusions" (35) and the "portion" (23) are not even apart from each other.  The applicant is advised to clarify the instant limitations in lines 20-22.  Appropriate correction is required.
Regarding claim 4, it is recited in lines 2 and 3, "the front spring portion includes two axial protrusions engaging with the upper rail."  Firstly, there is insufficient antecedent basis for the limitation "the front spring portion" (line 2) in the claim.  Also, it is not clear as to whether the "front spring arm portion" (line 2) and the "front spring portion" (line 2) refer to the same portion or different portions.  For the former, it is not clear as to how the portion (32) includes the "axial protrusions" (31), since the term "front spring arm portion" in the specification refers to the portion (32).  Secondly, it is not clear as to how the "axial protrusions" in claim 4 (line 3) are related to the "pivot" in Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Similar rejection applies to the limitations in claim 5 (lines 1 and 2).  Appropriate correction is required.
Regarding claim 6, the limitation "a threshold load" in claim 6 (line 1) is indefinite.  It is not clear as to whether the "threshold load" in claim 6 (line 1) and the "tolerable upper limit load" in claim 1 (line 17) refer to the same lifting load or different lifting loads, since the language "threshold" and the language "tolerable upper limit" appear to mean the same thing in the instant case.   Appropriate correction is required.
Claim 3 is rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 3, 5, and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Baroin et al. (US 6,036,157), hereinafter Baroin, in view of Rohee et al. (US 6,902,235 B2), hereinafter Rohee.
Regarding claim 1, Baroin discloses a seat slider device (see Figure 1, the seat slider device applied herein is with the alternate locks 9 as shown in Figures 7 and 8, see col 5, lines 13-20) comprising: a lower rail (3, fig 8) attached to a body of a vehicle (col 3, lines 57-62), the lower rail including grooves (37', fig 8, see col 5, lines 13-20, also see Figure 1 for the longitudinal arrangement of the similar notches 37) arranged in a longitudinal direction of the lower rail (see Figures 1 and 8); an upper rail (5, fig 8) attached to a seat (col 3, lines 57-62) and the upper rail is slidable with the lower rail (col 3, lines 57-62); and a lock lever (7, 9, figs 1 & 7, the lock lever 7, 9 includes the unlocking bar 7 and the two alternate locks 9) arranged in the upper rail (see Figure 8), a distal end (11', fig 7) of the lock lever including a plurality of protrusions (17', fig 7) configured to engage with the grooves (see Figure 8, see col 5, lines 16-20), and a flex portion (92, fig 7) of the lock lever between a pivot (19, fig 1) of the lock lever and the plurality of protrusions (see Figures 1 and 7), the lock lever being configured to swing in a direction bringing the plurality of protrusions towards the grooves (see Figures 2, 4, and 8) and in a direction bringing the plurality of protrusions away from the grooves (see Figures 3 and 5), and the lock lever is biased in the direction bringing the plurality of protrusions towards the grooves (see Figures 2, 4, and 8, see col 5, lines 10-12), is adjacent to a portion (55, fig 1, also see annotation in Figure 8) opposed to the grooves and the flex portion flexes such that the plurality of protrusions are arranged parallel with the portion opposed to the grooves in the longitudinal direction (see Figures 1-5, 7, and 8, see col 5, lines 6-10, note that the movable portion 93 displaces vertically and so the protrusions 17' also displace vertically to be parallel to the base of the upper rail 5) and an entirety of the plurality of protrusions at the distal end is adjacent to the portion opposed to the grooves with a clearance between the plurality of protrusions and the grooves (see Figures 4, 5, and 8).


    PNG
    media_image1.png
    405
    731
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (55 – Portion)]







contacts the portion opposed to the grooves, and the entirety of the plurality of protrusions at the distal end contacts the portion opposed to the grooves with a clearance between the plurality of protrusions and the grooves.
Rohee teaches a seat slider device (5, fig 1) comprising: a lower rail (6, fig 6b) including grooves (33a, fig 6b, see annotation, the grooves between the catches 33)  arranged in a longitudinal direction of the lower rail (see Figure 6b); an upper rail (7, fig 6b) slidable with respect to the lower rail; and a latch (25, fig 6b) having a plurality of protrusions (26a, fig 6b) configured to lock the upper rail with respect to the lower rail (see Figure 6a), wherein: when a load that is less than or equal to a tolerable upper limit load is applied to the latch in a direction bring the plurality of protrusions away from the grooves, a distal end (27a, fig 6b) of the latch contacts a portion (12, fig 6b) of the upper rail to avoid any irremediable deformation of the latch (see Figures 6a and 6b, see col 4, line 67, col 5, lines 1-4).

    PNG
    media_image2.png
    381
    747
    media_image2.png
    Greyscale



[AltContent: connector]


[AltContent: textbox (33a – Groove)]



Regarding claim 3, wherein the lock lever comprises includes a control lever (Baroin: 7, fig 1) configured to be handled by a user at a position opposite to the protrusions with respect to the pivot in the longitudinal direction (Baroin: see Figure 1, the control lever 7 has the configuration to perform the above function when the seat is not yet installed to the seat slider device).
Regarding claim 5, wherein the lock lever includes two axial protrusions (Baroin: 19, fig 1) extending axially outward from a pair of side plate portions (Baroin: 910, fig 1), the two axial protrusions being configured to engage with the upper rail such that the lock lever is configured to swing relative to the two axial protrusions (Baroin: see Figures 2 and 3).
Regarding claim 6, wherein when a threshold load is applied to the lock lever and the distal end of the lock lever contacts the portion opposed to the grooves, the flex portion curves convexly downward (Baroin: see Figure 3).

    PNG
    media_image3.png
    280
    793
    media_image3.png
    Greyscale


[AltContent: arrow]



[AltContent: textbox (Curving Convexly Downward)]


Allowable Subject Matter
The applicant is reminded that the "vehicle" and the "seat" are being positively recited in the body of claim 1 (e.g., see lines 2 and 4) as required structures within the scope of claim 1.
Based on the current prior art of record, there is no reasonable prior art rejection of claim 4 under 35 U.S.C. 102 or 103.  However, no allowable subject matter is indicated in the current Office action, since claim 4 is currently rejected under 35 U.S.C. 112(a) as set forth above in the current Office action.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631